PER CURIAM:
Bobby Lee McArthur and Deborah E. McArthur appeal the district court’s order granting Defendants’ motion to dismiss the complaint pursuant to Fed.R.Civ.P. 12(b)(1), 12(b)(6) and 12(b)(7), and denying the McArthurs’ motion for preliminary injunction as moot. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See McArthur v. Clark, No. 5:05-cv-00634-FL (E.D.N.C. May 24, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.